Exhibit 10.1

 


WILLOW GROVE BANCORP, INC.

2006 SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

ARTICLE 1 PURPOSE

 

The purpose of the Willow Grove Bancorp, Inc. 2006 Supplemental Executive
Retirement Plan is to retain the services of a select group of officers and
highly compensated employees of Willow Grove Bancorp, Inc. (the “Corporation”),
its subsidiaries and any successors thereto, and to motivate them to contribute
to the growth and profits of the Corporation  This Plan is intended to comply
with the provisions of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), and shall be interpreted in a manner consistent with that
intention.

 

ARTICLE 2— DEFINITIONS

 

For purposes hereof, unless otherwise clearly apparent from the context, where
the following terms appear as proper nouns, they shall have the meanings
indicated below.

 

2.1.                              Additions: Interest on Annual Credits,
compounded monthly at an annualized rate of 5.5%. Additions shall be attributed
to each Participant’s Employer Credit Account from the date upon which the
Employer Credit Account first has a positive balance until the date upon which
the Corporation determines the final payment of benefits to a Participant or his
Beneficiary pursuant to Article 4. The Committee may elect to utilize a
different interest rate in future years in its discretion.

 

2.2.                              Annual Credit: The amount the Corporation will
credit on behalf of a Participant in relation to his Base Credit and
Performance-Based Credit, as appropriate, for each year of his participation in
the Plan.

 

2.3.                              Base Credit: The portion of the Annual Credit
based upon a Participant’s salary and years to Retirement from the Corporation.
The amount of the Base Credit and the date upon which it will be attributed to
the Employer Credit Account are specified in Schedule A. This amount may vary
from Participant to Participant and from year to year as determined by the
Committee. Furthermore, since the value of the Base Credit is predicated upon
the value of the Participant’s annual salary when he joined the Plan and
adjusted by an assumed rate of inflation of 3.5 percent per year, the Committee
may deem it appropriate to re-calculate the benefit for one or more Participants
if it deems, in its discretion, that the Participant’s salary has been
substantially modified.

 

2.4.                              Beneficiary: Any person or persons (including,
without limitation, the trustees of any testamentary or inter vivos trust), as
designated from time to time in writing pursuant to Article 5, to whom any
benefits may be payable upon the death of a Participant.

 

2.5.                              Cause: Behavior of a Participant which
constitutes any of the following:

 

a.               Willfully engaging in gross misconduct with regard to the
Corporation which is materially injurious to the Corporation,

 

b.              Gross negligence in the performance of the Participant’s duties
and responsibilities which is materially injurious to the Corporation,

 

1

--------------------------------------------------------------------------------


 

c.               Refusal to follow proper and achievable written direction of
the Board of Directors, provided that this shall not be Cause if the Participant
in good faith believed the direction to be illegal, unethical or immoral and so
notifies the Board of Directors,

 

d.              Being convicted of (or pleading nolo contendere to) a felony
involving financial impropriety (or any other crime which would materially
interfere with his service),

 

e.               Willfully breaching any material obligations under any
agreement with the Corporation without proper justification,

 

f.                 Material fraud or dishonesty with regard to the Corporation
(other than good faith expense account disputes),

 

g.              Continuous and material refusal to attempt to perform the
Participant’s responsibilities and duties after written notice, and

 

h.              Entering into competition with the Corporation in any line of
business in which the Corporation was involved during the Participant’s
employment.

 

2.6.                              Change of Control:  A change in the ownership
of the Corporation, a change in the effective control of the Corporation or a
change in the ownership of a substantial portion of the assets of the
Corporation as provided under Section 409A of the Code, as amended from time to
time, and any Internal Revenue Service guidance, including Notice 2005-1, and
regulations issued in connection with Section 409A of the Code.

 

2.7.                              Committee: The Compensation Committee of the
Board of Directors of the Corporation, or such other persons as may be selected
by the Compensation Committee or the Board of Directors to administer the Plan.
The Committee may assign some of the routine administrative functions to any
department of the Corporation or another organization at its discretion.

 

2.8.                              Corporation: Willow Grove Bancorp, Inc., a
Pennsylvania corporation, and any successor thereof, including any affiliated
company that adopts this Plan with the consent of the Board of Directors of the
Corporation.

 

2.9.                              Effective Date of the Plan: April 1, 2006.

 

2.10.                        Employer Credit Account: The sum of Annual Credits
which are described in Schedule A, attached hereto and incorporated herein by
reference, and attributable to a Participant plus Additions and less withdrawals
and distributions on such amounts. The Corporation shall maintain a bookkeeping
account to reflect and track each Participant’s Employer Credit Account, as
adjusted from time to time.

 

2.11.                        Participant: Any officer or highly compensated
employee of the Corporation designated by the Committee to be eligible for
participation in the Plan, who has executed an application for participation
pursuant to Section 3.1, and who is participating in this Plan from time to
time.

 

2.12.                        Performance-Based Credit: The portion of the Annual
Credit based upon the Corporation’s performance each year. The Committee will
establish two levels of

 

2

--------------------------------------------------------------------------------


 

performance objectives each year. If the performance objectives are achieved,
then the Participant will earn a Performance-Based Credit equal to (a) 15% of
the Participant’s base salary for the applicable year if the first level of
performance objectives is achieved, or (b) 30% of the Participant’s base salary
for the applicable year if the second level of performance objectives is
achieved. The performance objectives may vary from Participant to Participant
and from year to year as determined by the Committee. If earned, the
Performance-Based Credit will be attributed to the Employer Credit Account of
the applicable Participant no later than the 120th day following the end of the
Corporation’s applicable fiscal year.

 

2.13.                        Plan: The Willow Grove Bancorp, Inc. 2006
Supplemental Executive Retirement Plan effective April 1, 2006 and as from time
to time amended and in effect.

 

2.14.                        Plan Year: January 1 through December 31, provided
that the first Plan Year shall be from the Effective Date of the Plan through
December 31, 2006.

 

2.15.                        Retirement: The attainment by a Participant of both
age sixty-two and five years of participation in the Plan.

 

2.16.                        Specified Employee:  A person who is a specified
employee as defined in the regulations issued under Section 409A of the Code.

 

2.17.                        Termination of Service: The termination (by death,
Retirement, or otherwise) of a Participant’s service as an employee of the
Corporation, provided that no Termination of Service will be deemed to have
occurred unless it constitutes a “separation from service” within the meaning of
Code Section 409A and the regulations thereunder.

 


ARTICLE 3 — DEFERRED COMPENSATION

 

3.1.                              Eligibility and Participation: Eligibility to
commence participation in this Plan shall be restricted to those officers or
highly compensated employees selected by the Committee in its sole discretion
who qualify as “select management or highly compensated employees” as defined in
Sections 201(2), 301(a)(3), and 401(a)(1) of the Employee Retirement Income
Security Act of 1974 and amendments thereto (“ERISA”), provided, however, that
any such person shall timely complete all forms necessary for participation in
the Plan under this Section.

 

Any individual so selected shall first become a Participant in the Plan by
filing with the Corporation a written application for participation in a form
satisfactory to the Corporation, within thirty days of the date that he or she
is first eligible to participate in the Plan. If such application is not filed
within such thirty-day period, such individual shall not thereafter be permitted
to participate in the Plan until the next calendar year following the date upon
which he first became eligible to participate. Upon selecting an individual to
become a Participant in the Plan, the Committee shall notify the individual in
writing of the date of eligibility and shall provide the individual with a
written application for participation.

 

3

--------------------------------------------------------------------------------


 

3.2.                              Termination Event: A Participant shall
continue to be eligible to participate in the Plan until the earliest date on
which any of the following events (“a Termination Event”) occurs:

 

(a)          There occurs a Change in Control as defined in Section 2.6;

 

(b)         There occurs a Termination of Service as defined in Section 2.17;

 

(c)          The Participant becomes disabled to the extent that, by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, the Participant is (i) unable to engage in any substantial
gainful activity, or (ii) receiving income replacement benefits for a period of
not less than three months under an accident and health plan covering employees
of the Corporation; or

 

(d)         The Plan is terminated in a manner that fully complies with the
accelerated payment provisions of Section 409A of the Code and the regulations
promulgated thereunder, including the requirements that all similar arrangements
be terminated and that all payments be made within 24 months of the termination
date.

 

For purposes of this Plan, a Participant will not be deemed to have “terminated”
his or her Service unless he or she has “separated from service” within the
meaning of Section 409A(a)(2)(A)(i) of the Code and the regulations thereunder.

 


ARTICLE 4 — BENEFITS

 

4.1.                              Benefit: Should a Participant have a
Termination Event, other than a Termination of Service for Cause, he shall be
entitled to receive a Termination Benefit. The Termination Benefit shall be the
vested portion of his Employer Credit Account.

 

4.2.                              Cause: Should a Participant have a Termination
of Service for Cause, he shall forfeit any Termination Benefit.

 

4.3.                              Distribution Options: Pursuant to a
Participant’s Termination Benefit Election (as defined herein), the Termination
Benefit attributable to such Participant shall be paid either (i) in a lump sum,
(ii) in five equal annual installments, (iii) in ten equal annual installments,
or (iv) in fifteen equal annual installments (each, a “Termination Benefit
Election”); provided, however, that if the Termination Benefit is to be paid
pursuant to a Termination Event described in Section 3.2(d) above, then the
Termination Benefit shall be paid in a lump sum on the first day of the month
immediately following the lapse of six months after the date of such Termination
Event; and provided further, that if the Termination Benefit is less than
$10,000 at the time of Termination of Service, then the Termination Benefit
shall be paid in a lump sum notwithstanding any installment election made by the
Participant. This shall be a one-time election to be made by the Participant
when he or she completes a written application for participation, which election
may not be changed in the future. If, however, a Participant fails to make a
Termination Benefit Election, he shall receive his benefit in a lump sum.

 

4

--------------------------------------------------------------------------------


 

Should annual installments be selected, the first such payment shall be made on
the sixtieth day following the Termination Event or as administratively feasible
thereafter if it is not administratively feasible to pay the benefit on the
sixtieth day; provided, however, that if the installments are to be paid to a
Specified Employee due to a Termination of Service, the first installment shall
be delayed until the first day of the month immediately following the lapse of
six months after the date of Termination of Service. Each payment thereafter
shall be made on the annual anniversary of the original payment amount or as
soon as administratively feasible thereafter if it is not administratively
feasible to pay the benefit on the annual anniversary of the original payment.

 

Should a lump sum distribution apply, the Termination Benefit shall be made on
the sixtieth day following the Termination Event or as soon as administratively
feasible thereafter if it is not administratively feasible to pay the benefit on
the sixtieth day; provided, however, that if the lump sum is to be paid to a
Specified Employee due to a Termination of Service, the lump sum shall be
delayed until the first day of the month immediately following the lapse of six
months after the date of Termination of Service.

 

4.4.                              Vesting: Each Year’s Annual Credit and
Additions will be subject to its own vesting schedule and shall vest at a rate
of 25% for each calendar year, commencing as of the December 31st next following
the date of the Annual Credit or Addition. For example, Annual Credits
attributed to a Participant’s Employer Credit Account in April 2006 will be 25%
vested on December 31, 2006, 50% vested on December 31, 2007, 75% percent vested
on December 31, 2008 and 100% vested on December 31, 2009. If a Termination
Event occurs, Participants will forfeit any unvested benefits accrued as of the
date of the applicable Termination Event, except that all unvested benefits
shall become fully vested if the Termination Event is due to a Change in
Control, a Termination of Service due to Retirement or death, or Disability. In
the event the Plan is terminated due to Section 6.1 hereof, no further vesting
shall occur after the date of termination of the Plan.

 


ARTICLE 5 — BENEFICIARY

 

5.1                                 Designation: At the time participation in
the Plan commences, or at any later date, each Participant shall designate on a
form satisfactory to the Corporation one or more Beneficiaries to receive any
benefits which may become payable hereunder in the event of his death
(Beneficiary Designation). A Participant can change any such Beneficiary
Designation at any time prior to his death upon written notice to the
Corporation.

 

5.2                                 Subsequent Beneficiary Designations: If the
Participant shall have made more than one Beneficiary Designation, the
Beneficiary Designation most recently filed with the Corporation prior to the
time of the Participant’s death shall govern.

 

5.3                                 No Beneficiary Designation: If any amounts
under the Plan become payable following a Participant’s death at a time when no
Beneficiary Designation is applicable or when no Beneficiary is in existence,
such payments shall be made in a lump sum to such Participant’s surviving
spouse, or if none, such amounts shall be paid to such Participant’s estate.

 

5

--------------------------------------------------------------------------------


 


ARTICLE 6 — MISCELLANEOUS

 

6.1                                 Amendment and Termination: The Corporation,
acting through the Committee, reserves the right to amend, in whole or in part,
in writing, or to terminate this Plan (including Schedule A hereto) at any time
and in its sole discretion, with or without notice; provided, however, that no
such action shall reduce the amount of a Participant’s vested Termination
Benefit prior to the date of any such amendment or termination. Any provision
herein to the contrary notwithstanding, amendment or termination of the Plan
shall not accelerate, directly or indirectly, the date on which distribution of
any then vested benefit is to be paid unless such acceleration complies with the
requirements of Code Section 409A and the regulations thereunder. In addition,
notwithstanding any provision herein to the contrary, if the Corporation
determines, after a review of the final regulations issued under Section 409A of
the Code and all applicable Internal Revenue Service guidance, that this Plan
should be amended to avoid triggering the tax and interest penalties imposed by
Section 409A of the Code, the Corporation may amend this Plan to the extent
necessary to avoid triggering the tax and interest penalties imposed by Section
409A of the Code.

 

6.2                                 Insurance: The Corporation may purchase one
or more insurance policies on the life of a Participant, as a means of
providing, in whole or in part, for the payment of benefits hereunder. However,
in such event neither such Participant, his designated Beneficiary, nor any
other beneficiary shall have any rights whatsoever therein or in the proceeds
therefrom. The Corporation (or any “Rabbi Trust” (as described in Section 6.6)
formed in connection with the Plan) shall be the sole owner and beneficiary of
any such insurance policy and shall possess and may exercise all incidents of
ownership therein. No such policy, policies or other property shall be held in
any trust for a Participant or any other person or as collateral security for
any obligation of the Corporation hereunder. This Plan shall under no
circumstances be deemed to constitute a contract of insurance.

 

6.3                                 No Contract of Employment: The Plan shall
under no circumstance be deemed to have any effect upon the terms or conditions
of employment of any employee of the Corporation whether or not he or she is a
Participant hereunder. Neither the offering of the Plan, the payment of any
expenses, costs or benefit amounts associated with the Plan, nor any documents
published in connection with the Plan shall be construed as having created a
contract of employment between the Participant and the Corporation, nor shall
any of such actions or documents affect any right that the Corporation may have
to terminate the service of such person at will.

 

6.4                                 Benefits not Transferable: Benefits under
this Plan shall not be subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge or encumbrance by any Participant or Beneficiary
and any attempt to do so shall be null and void. Benefits under this Plan shall
not be subject to or liable for the debts, contracts, liabilities, engagements
or torts of any Participant or any Beneficiary, nor may the same be subject to
attachment or seizure by any creditor of any Participant or any Beneficiary
under any circumstances.

 

6

--------------------------------------------------------------------------------


 

6.5                                 Determination of Benefits:

 

(a)                                  General. The Committee may require any
person claiming benefits under the Plan (“Claimant”) to submit an application
therefor in writing to the Claims Administrator or to any officer of the
Corporation, together with such other documents and information as the Committee
may require.

 

(b)                                 Claims. Claims for benefits, benefit
determinations, appeals and reviews of any adverse benefit determination and all
associated notifications shall, at a minimum, comply with Section 503 of ERISA
and the applicable provisions of 29 C.F.R. § 2560.503-1 (“ERISA Regulations”).

 

(c)                                  Claims Administrator. The Claims
Administrator shall be designated by the Committee. The Committee reserves the
right to change the Claims Administrator from time to time and to designate a
special Claims Administrator when deemed necessary to avoid a conflict of
interest.

 

(d)                                 Notification of Benefit Determination. The
Claims Administrator will notify the Claimant of a benefit determination in
writing within a reasonable time. Notification that a claim is wholly or
partially denied will normally be given no later than 90 days after receipt of
the claim. The notice shall (1) specify the reasons for the adverse decision,
(2) refer to the specific provisions of the Plan on which the decision is based,
(3) describe any additional material necessary to complete the claim and the
reasons that such material is necessary, (4) describe the appeal and review
procedures and the applicable time limits, and (5) inform the claimant of the
right to bring a civil action following review. Should special circumstances
require an extension of time for processing the claim, written notice of the
extension shall be furnished to the Claimant prior to the expiration of the
initial ninety-day period. The notice shall indicate the special circumstances
requiring an extension of time and the date by which a final decision is
expected to be rendered. In no event shall the period of the extension exceed
ninety days from the end of the initial ninety-day period. Claims not acted upon
within the time prescribed herein shall be deemed denied for purposes of
proceeding to the review stage.

 

(e)                                  Review. A claimant is entitled to have an
adverse benefit determination reviewed by the Committee (the “Named Fiduciary”).
The request for review must be in writing and filed with the Claims
Administrator no later than 60 days following the claimant’s receipt of the
adverse determination. The claimant may submit written comments and other
information and documents relating to the claim, and have reasonable access to
and receive copies of all documents and information relevant to the claim. The
claimant may request a hearing. The Claims Administrator will promptly forward
the request for review and the claim file to the Named Fiduciary. The decision
of the Named Fiduciary shall be made promptly, and not later than sixty days
after the Named Fiduciary’s receipt of a request for review, unless special
circumstances require an extension of time for processing. In such a case, a
decision shall be rendered as soon as possible, but not later than one hundred
twenty days after receipt of the request for review.

 

7

--------------------------------------------------------------------------------


 

(f)                                    Named Fiduciary. The Named Fiduciary
shall not be the Claims Administrator nor subordinate to the Claims
Administrator. The Board of Directors reserves the right to change the Named
Fiduciary from time to time, and to designate a special Named Fiduciary for
appeals when deemed necessary.

 

(g)                                 Review Procedure. The Named Fiduciary has
the discretion to decide all questions regarding relevance and reasonable
access. In addition, the Named Fiduciary has the discretion as to whether a
hearing shall be held. The Named Fiduciary will afford no deference to the
Claims Administrator’s decision, and will ensure a full and fair review de novo.

 

(h)                                 Notification of Benefit Determination on
Review. The Named Fiduciary’s decision will be in writing and sent to the Claims
Administrator. The Claims Administrator will then notify the claimant either by
hand delivery or by first class mail within a reasonable time, and normally not
later than 60 days after receipt of the claim for review. If the Named Fiduciary
issues an adverse benefit decision to the Participant or his Beneficiary, the
decision shall (1) specify the reasons for the decision, (2) refer to specific
plan provisions on which the decision was based, (3) inform the claimant of the
right to review all information reviewed by the Named Fiduciary, even
information not relied on in making the decision, and (4) inform the claimant of
the right to bring a civil action.

 

(i)                                     Exhaustion of Remedies. No legal action
for benefits under the Plan may be brought unless and until the Claimant has
exhausted his remedies under this Section 6.5.

 

6.6                                 No Trust: For tax purposes and for purposes
of Title I of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), this Plan is intended to qualify as an unfunded plan maintained
primarily for the purpose of providing deferred compensation for a select group
of management or highly compensated employees, and shall be interpreted
accordingly.

 

No action by the Corporation or its Board of Directors under this Plan shall be
construed as creating a trust, escrow or other secured or segregated fund or
other fiduciary relationship of any kind in favor of any Participant or
Beneficiary or any other persons otherwise entitled to benefits under the Plan.
The status of the Participant and any Beneficiary with respect to any
liabilities assumed by the Corporation hereunder shall be solely that of
unsecured creditors of the Corporation. The Plan constitutes a mere promise by
the Corporation to make benefit payments in the future. Any insurance policy or
any other asset acquired or held by the Corporation in connection with
liabilities assumed by it hereunder, shall not be deemed to be held under any
trust, escrow or other secured or segregated fund or other fiduciary
relationship of any kind for the benefit of a Participant or Beneficiary or to
be security for the performance of the obligations of the Corporation, but shall
be and remain a general, unpledged, unrestricted asset of the Corporation at all
times subject to the claims of general creditors of the Corporation.
Notwithstanding the foregoing, the Corporation may transfer assets, including
any insurance policies to a grantor trust of the type known as a “Rabbi Trust”
with the

 

8

--------------------------------------------------------------------------------


 

Corporation as grantor and owner of such trust, provided that the terms of such
trust comply with Section 409A of the Code.

 

6.7                                 Plan Administration: The Plan shall be
administered by the Committee. The Committee shall have the exclusive authority,
sole discretion and responsibility for all matters in connection with the
operation and administration of the Plan. The Committee’s powers and duties
shall include, but not be limited to, the following: (a) responsibility for the
compilation and maintenance of all records necessary in connection with the
Plan; (b) authorizing the payment of all benefits under and expenses of the
Plan; (c) authority to engage such legal, accounting and other professional
services as it may deem proper; (d) discretionary authority to interpret the
Plan; and (e) discretionary authority to determine eligibility for benefits
under the Plan and to resolve all issues of fact and law in connection with such
determination. Decisions by the Committee shall be final and binding upon all
parties.

 

The Committee, from time to time, may allocate to other persons or organizations
any of its rights, powers, and duties with respect to the operation and
administration of the Plan. Any such allocation shall be reviewed from time to
time by the Committee; shall, unless the Committee specifies otherwise, carry
such discretionary authority as the Committee possesses regarding the matter;
and shall be terminable upon such notice as the Committee in its sole
discretion, deems reasonable and prudent under the circumstances.

 

6.8                                 Satisfaction of Claims: Any payment to a
Participant or Beneficiary or the legal representative of either, in accordance
with the terms of this Plan shall to the extent thereof be in full satisfaction
of all claims such person may have against the Corporation. The Corporation may
require such payee, as a condition to such payment, to execute a receipt and
release therefore in such form as shall be determined by the Corporation.

 

6.9                                 Governing Law: The Plan shall be construed,
administered, and governed in all respects in accordance with ERISA and, to the
extent not preempted by ERISA, the laws of the Commonwealth of Pennsylvania
without regard to applicable conflicts of law or choice of law principles. By
electing to participate in the Plan, each Participant on behalf of himself and
his beneficiaries irrevocably and unconditionally (a) submits to the exclusive
personal jurisdiction of the United States Federal courts and the Commonwealth
of Pennsylvania state courts located in Montgomery County, Pennsylvania
(“Pennsylvania Courts”) with respect to any lawsuit, claim or cause of action
arising under or with respect to this Plan; (b) agrees that the Pennsylvania
Courts shall have exclusive subject matter jurisdiction over any such lawsuit,
claim or cause of action; (c) agrees that venue with respect to any such
lawsuit, claim or cause of action is proper and most convenient in such
Pennsylvania Courts; and (d) agrees not to assert or raise any objection to
jurisdiction or venue in the Pennsylvania Courts. BY ELECTING TO PARTICIPATE IN
THE PLAN, EACH PARTICIPANT, ON BEHALF OF HIMSELF AND HIS BENEFICIARIES,
IRREVOCABLY WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY AND ALL ACTIONS OR
PROCEEDINGS BROUGHT WITH RESPECT TO ANY PROVISION OF THIS PLAN AND/OR WITH
RESPECT TO ANY CLAIMS ARISING OUT OF, OR RELATED TO, THIS PLAN, to the extent
not preempted by ERISA.

 

9

--------------------------------------------------------------------------------


 

6.10                           Gender and Number: Words used herein in the
masculine, feminine or neuter gender shall be construed as though they were also
used in another gender in all cases where they would so apply. Words used herein
in the singular or plural form shall be construed as though they were also used
in the other form in all cases where they would so apply.

 

6.11                           Severability: In the event that a court of
competent jurisdiction determines that any provision of the Plan is in violation
of any statute or public policy, only those provisions of the Plan that violate
such statute or public policy shall be stricken. All provisions of the Plan that
do not violate any statute or public policy shall continue in full force and
effect. Further, any court order striking any provision of the Plan shall modify
the stricken terms as narrowly as possible to give as much effect as possible to
the intentions of the Corporation in establishing the Plan.

 

6.12                           Indemnification: The Corporation agrees to and
shall indemnify and hold harmless each Indemnified Person (as hereinafter
defined), to the full extent permitted by law and the Corporation’s Articles of
Incorporation and Bylaws, from and against all claims, losses, damages, causes
of action, suits, and liability of every kind, including all expenses of
litigation, court costs and reasonable attorney’s fees and expenses, incurred in
connection with the Plan. “Indemnified Person” shall mean each director,
officer, Committee member, Claims Administrator or employee of the Corporation
acting as a fiduciary of the Plan.

 

6.13                           Expenses: The expenses of administering the Plan
and any grantor trust described in Section 6.6 shall be borne by the
Corporation.

 

6.14                           Successors and Assigns: This Plan shall be
binding on and inure to the benefit of the Corporation and the Participants and
their Beneficiaries, and their respective heirs and assigns.

 

6.15                           Captions. The captions of this Plan are
descriptive only and do not affect the intent or interpretation of the Plan.

 

6.16                           Notices. Any notice required or permitted to be
given hereunder shall be in writing sent by either personal delivery, overnight
delivery, or United Sates, registered or certified mail, return receipt
requested, all of which shall be properly addressed with postage or delivery
charges prepaid, to the Committee or Participant at their respective addresses
described below, or at such other addresses as either the Corporation or
Participant may hereafter designate to the other in writing:

 

To the Committee:

Compensation Committee of the Board of Directors

 

 

 

Willow Grove Bancorp, Inc.

 

 

 

170 S. Warner Road

 

 

 

Wayne, Pennsylvania 19087

 

 

 

Re: Willow Grove Bancorp, Inc. 2006 Supplemental
Executive Retirement Plan

 

10

--------------------------------------------------------------------------------


 

To any Participant:

To the Participant’s last known address as shown in the Corporation’s Human
Resource Department records

 

Notices sent by personal delivery shall be deemed given upon actual receipt.
Notices sent by overnight delivery shall be deemed given on the next business
day. Notices sent via United States registered or certified mail shall be deemed
given two business days from mailing.

 

 

ACKNOWLEDGED:

 

Willow Grove Bancorp, Inc.

 

 

/s/ Donna M. Coughey

 

March 28, 2006

 

By:

Donna M. Coughey

Date

 

President and Chief Executive Officer

 

 

11

--------------------------------------------------------------------------------